 



EXHIBIT 10.1
DIRECTOR RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made effective as of
June 1, 2005 (the “Grant Date”), between CYBERONICS, INC., a Delaware
corporation (the “Company”), and ___(the “Director”).
     1. Award. Pursuant to the CYBERONICS, INC. 2005 STOCK PLAN (the “Plan”), as
of the Grant Date___shares (the “Restricted Shares”) of the Company’s common
stock shall be issued as hereinafter provided in the Director’s name subject to
certain restrictions thereon. The Director hereby acknowledges receipt of a copy
of the Plan and the Prospectus relating thereto pursuant to the Securities Act
of 1933, and agrees that this award of Restricted Shares shall be subject to all
of the terms and provisions of the Plan, including future amendments thereto, if
any, pursuant to the terms thereof. All dividends and other distributions on a
Restricted Share shall be subject to the same Forfeiture Restrictions (as
hereinafter defined) as are applicable to such Restricted Share.
     2. Restricted Shares. The Director hereby accepts the Restricted Shares
when issued and agrees with respect thereto as follows:
     (a) Forfeiture Restrictions. The Restricted Shares may not be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of to the extent then subject to the Forfeiture Restrictions, and in
the event of termination of the Director’s service relationship with the Company
(as provided in Section 5) for any reason other than as provided in
Section 2(b), the Director shall, for no consideration, forfeit to the Company
all Restricted Shares then subject to the Forfeiture Restrictions. The
prohibition against transfer and the Director’s obligation to forfeit and
surrender the Restricted Shares to the Company upon the Director’s termination
of service are herein referred to as the “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.
     (b) Vesting/Lapse of Forfeiture Restrictions. Until the Restricted Shares
are fully vested or forfeited, on each anniversary of the Grant Date, so long as
the Director continues in a service relationship with the Company (as provided
in Section 5) on such anniversary date, 20% of the Restricted Shares shall vest
and the Forfeiture Restrictions shall lapse on such vested shares. The number of
shares that vest as of each anniversary date will be rounded down to the nearest
whole share, with any remaining shares vesting on the final installment.
Notwithstanding the foregoing vesting schedule, the Forfeiture Restrictions
shall lapse in full as to all of the Restricted Shares on the earlier of (i) a
Change of Control or (ii) the termination of the Director’s service relationship
with the Company due to the Director’s death.
     (c) Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in the Director’s name, pursuant to which the Director
shall have all of the rights of a shareholder of the Company with respect to the
Restricted Shares, including, without limitation, voting rights and the right to
receive dividends (provided,

 



--------------------------------------------------------------------------------



 



however, that dividends paid in shares of the Company’s stock shall be subject
to the Forfeiture Restrictions). The Director may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions with respect to such shares have expired, and a breach of the terms
of this Agreement shall cause a forfeiture of all then remaining Restricted
Shares. The certificate shall contain an appropriate endorsement reflecting the
Forfeiture Restrictions. The certificate shall be delivered upon issuance to the
Secretary of the Company or to such other depository as may be designated by the
Committee as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this award. On the date of this Agreement, the Director
shall, if required by the Committee, deliver to the Company a stock power,
endorsed in blank, relating to the Restricted Shares. Upon the lapse of the
Forfeiture Restrictions without forfeiture of the Restricted Shares, the Company
shall cause a new certificate or certificates to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which the Director is a party) in the name of the Director in
exchange for the certificate evidencing the Restricted Shares.
     (d) Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.
     3. Taxes. The Director acknowledges that the Director, and not the Company,
shall be liable for and shall pay all taxes engendered with respect to the grant
or vesting of Restricted Shares and that, under current tax law, the Company is
not required to withhold taxes with respect to this Award. If such tax laws
change, the Director agrees to make arrangements for the withholding of taxes
that are acceptable to the Company.
     4. Status of Stock. The Director agrees that the Restricted Shares issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable federal or state securities
laws. The Director also agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Committee deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company,

-2-



--------------------------------------------------------------------------------



 



of any applicable securities law, and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.
     5. Service Relationship. For purposes of this Agreement, the Director shall
be considered to be in service to the Company as long as the Director remains an
Employee, a Consultant or a Director (as those terms are defined in the Plan).
Nothing in the adoption of the Plan, nor the award of the Restricted Shares
thereunder pursuant to this Agreement, shall confer upon the Director the right
to continued service by or with the Company.
     6. Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Director, such
notices or communications shall be effectively delivered if hand delivered to
the Director at his principal place of employment or if sent by registered or
certified mail to the Director at the last address the Director has filed with
the Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.
     7. Amendment. This Agreement may not be modified in any respect by any
verbal statement, representation or agreement made by the Director or by any
employee, officer, or representative of the Company or by any written agreement
unless signed by the Director and by an officer of the Company who is expressly
authorized by the Company to execute such document.
     8. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Director.
     9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by an officer thereunto duly authorized, and the Director has executed
this Agreement, all effective as of the Grant Date.

      CYBERONICS, INC.
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
   
DIRECTOR
   
 
     

-3-